Case 1:19-cv-21761-WPD Document 75 Entered on FLSD Docket 08/22/2019 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISON

  MICHAEL PARIS, as Personal
  Representative of the Estate of
  HENRY PARIS, JR., et. al                     CASE NO.:19-21761-CIV-Dimitrouleas

         Plaintiffs,

  v.

  PROGRESSIVE AMERICAN
  INSURANCE COMPANY, and
  PROGRESSIVE CORPORIATION,

        Defendants.
  ______________________________________/

                       ORDER GRANTING IN PART MOTION TO DISMISS

         THIS CAUSE is before the Court upon Defendants’ Motion to Dismiss Second Amended

  Class Action Complaint for Damages [DE 61] (the “Motion”), filed herein on July 9, 2019. The

  Court has carefully considered the Motion, the Response [DE 70], the Reply [DE 71], and is

  otherwise fully advised in the premises.

         The operative pleading is the Second Amended Class Action Complaint [DE 32] (the

  “SACAC”), filed on February 11, 2019. Class Plaintiffs Michael Paris (“Paris”) and Christie

  Hegel (“Hegel”) seek relief on behalf of a class of insureds whose vehicles had been declared a

  total loss by Defendants. The SACAC states the following claims: Count I for Breach of

  Contract by Plaintiff Paris Against Defendant Progressive American; and Count II for Breach of

  Contract by Plaintiff Hegel Against Defendant Progressive Select. [DE 32].

         Plaintiffs brought this action “on behalf of themselves and all other similarly situated

  insureds that has suffered damages due to Defendants’ practice of refusing to pay full ACV
Case 1:19-cv-21761-WPD Document 75 Entered on FLSD Docket 08/22/2019 Page 2 of 3



  [Actual Cash Value] mandatory regulatory taxes, costs and fees (Full Total Loss Payment or

  “FTLP”) to first-party and total-loss insureds on physical damage policies containing

  comprehensive and collision coverages.” & 3. Plaintiffs allege that Defendants’ failure to pay

  sales tax, title transfer fees, and tag transfer fees in conjunction with the total loss payment

  amounts to a breach of contract.

          Defendants filed the instant Motion to Dismiss arguing that the SACAC is subject to

  dismissal for two reasons: (1) Count I alleges a claim against Progressive American for breach of

  contract, in part, for failure to pay sales tax to insureds on total loss claims, but class

  representative Paris was paid sales tax by Progressive American, depriving Paris of standing to

  assert this claim on behalf of the putative class; (2) Plaintiffs are not entitled to injunctive relief.

  Plaintiffs concede the second point—that they are not entitled to injunctive relief, so the Court

  addresses only the first argument presented in the Motion to Dismiss.

          While Defendants frame the issue as one of standing, in actuality, their arguments

  address the adequacy of a named Plaintiff, Paris, to represent the interests of the class. The Court

  will not determine that issue at this juncture. Defendants may raise the issue of the adequacy of

  class plaintiffs in response to a motion to certify class. Any claim for injunctive relief in the

  SACAC is dismissed. The SACAC is otherwise adequately plead.

                                           III. CONCLUSION

          Based upon the foregoing, it is ORDERED AND ADJUDGED as follows:

          1.      Defendants’ Motion to Dismiss [DE 61] is GRANTED in part and DENIED in

                  part;

          2.      Any claim for injunctive relief in the SACAC is DISMISSED;




                                                      2
Case 1:19-cv-21761-WPD Document 75 Entered on FLSD Docket 08/22/2019 Page 3 of 3



         3.     Defendants shall answer within 14 days.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

  this 22nd day of August, 2019.




  Copies to:

  All Counsel of Record




                                                3
